Citation Nr: 1414270	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-40 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative joint disease of the right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1963 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The severity of the Veteran's right ankle disability appears to have worsened since his last VA examination in September 2009, which shows that he was able to achieve dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  Specifically, he has reported that pain has slowly increased over the years and has seriously affected his ability to function.  See Brief, 2 (Jan. 2014); 646, 1 (Nov. 2011); VA Form 9, 1 (Sept. 2010).  In an April 2010 statement, he reported that "range of motion is non-existent."  Accordingly, a more current VA examination is needed to assess the current severity of the Veteran's right ankle disability. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA ankle examination.  
The examiner must review the entire claim file.

The examiner is to determine the current severity of the Veteran's service-connected right ankle disability.

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


